20 N.Y.2d 778 (1967)
In the Matter of the Arbitration between Elisabeth N. Erlanger, Respondent, and Benjamin F. Erlanger, Appellant.
Court of Appeals of the State of New York.
Argued September 20, 1967.
Decided September 28, 1967.
Benjamin Busch and Otto C. Sommerich for appellant.
Stephen Wise Tulin and Martin D. Payson for respondent.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL.
Order affirmed, without costs, in the following memorandum. The Special Term order, affirmed by the Appellate Division, was a legitimate exercise of discretion. We take this occasion to resolve a conflict between the various departments of the Appellate Division on the question of jurisdiction to entertain challenges to the appearance of counsel in a matter on the grounds of alleged professional misconduct. (Compare Matter of Huie [Gottfried], 2 A D 2d 163 [3d Dept.] and Renault, Inc. v. Auto Imports, Ltd., 19 A D 2d 814 [1st Dept.] with Marco v. Sachs, 1 A D 2d 851 [2d Dept.].) While jurisdiction to discipline an attorney for misconduct is vested exclusively in the Appellate Division (see Erie County Water Auth. v. Western N. Y. Water Co., 304 N.Y. 342), disqualification in a particular matter should be sought in the court in which the action is pending or, if no action is pending, at a Special Term of the Supreme Court (see Matter of Huie [Gottfried], supra; Renault, Inc. v. Auto Imports, Ltd., supra.) The order of the Appellate Division should be affirmed.